Exhibit AMENDMENT NO. 1 AND REAFFIRMATION AGREEMENT AMENDMENT NO. 1 AND REAFFIRMATION AGREEMENT (this “Amendment”) dated as of December 22, 2008 to CREDIT AGREEMENT (as amended, modified or supplemented prior to the date hereof, the “Credit Agreement”), dated as of March 7, 2008, between Anthracite Capital, Inc., as Borrower, and BlackRock Holdco 2, Inc., as Lender.All capitalized terms used but not defined herein shall have the same meanings herein as in the Credit Agreement.The parties hereto hereby agree as follows: ARTICLE I:AMENDMENT Section 1.1.Defined Terms.Section 1.1 is hereby amended such that the definitions set forth below which are also set forth in the Credit Agreement are hereby amended and restated in their entirety as set forth below. “Final Maturity Date” means (a)March 5, 2010, (b) such later date to which the Final Maturity Date has been extended pursuant to Section 2.2, or (c) such earlier date on which the Loans shall become due and payable in accordance with the terms of this Agreement, whether by acceleration or otherwise. “Margin” means (a) prior to January 28, 2009, 2.50% per annum and (b) on January 28, 2009 and thereafter, 3.50% per annum. ARTICLE II:CONDITIONS Section 2.1.Conditions to Effectiveness.This Amendment shall become effective as of the date hereof upon satisfaction of each of the following conditions: (a)Borrower’s execution and delivery to Lender of this Amendment; and (b)Lender’s receipt of all invoiced and unpaid fees and out-of-pocket expenses incurred in connection with this Amendment, including, without limitation, the fees and disbursements of Lender’s counsel. ARTICLE
